292 F.2d 272
NATIONAL LABOR RELATIONS BOARD, Petitionerv.MOLONEY ELECTRIC CO.
No. 16715.
United States Court of Appeals Eighth Circuit.
July 24, 1961.

Petition for Enforcement of Order of National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel and Dominick L. Manoli, Assoc.  Gen. Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
William H. Ferrell, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of Labor Board enforced, pursuant to stipulation for parties.